Citation Nr: 0844918	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  08-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the medial and lateral aspect of the lower 
right leg involving Muscle Group XI, currently assigned a 30 
percent disability evaluation. 

2.  Whether a November 1945 rating decision that assigned a 
20 percent disability evaluation for residuals of a gunshot 
wound involving Muscle Group XI should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2006 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  


FINDING OF FACT

On December 23, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant's representative that a withdrawal of this appeal 
is requested with respect to the issues of entitlement to an 
increased evaluation for residuals of a gunshot wound 
involving Muscle Group XI and whether CUE exists in a 
November 1945 rating decision that assigned a 20 percent 
disability evaluation for residuals of the gunshot wound 
involving Muscle Group XI.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal with 
respect to the issues of entitlement to an increased 
evaluation for residuals of a gunshot wound involving Muscle 
Group XI and whether CUE exists in a November 1945 rating 
decision that assigned a 20 percent disability evaluation for 
the gunshot wound residuals involving Muscle Group XI have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The veteran's representative submitted an informal 
hearing presentation to the Board on December 23, 2008, in 
which he indicated that the veteran was withdrawing the 
appeal with respect to the issues of entitlement to an 
increased evaluation for residuals of a gunshot wound 
involving Muscle Group XI and whether CUE exists in a 
November 1945 rating decision that assigned a 20 percent 
disability evaluation for the residuals of the gunshot wound 
involving Muscle Group XI.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
these issues, and they are dismissed.


ORDER

The appeal with respect to the issue of entitlement to an 
increased evaluation for residuals of a gunshot wound of the 
medial and lateral aspect of the lower right leg involving 
Muscle Group XI is dismissed. 

The appeal with respect to the issue of whether CUE exists in 
a November 1945 rating decision that assigned a 20 percent 
disability evaluation for residuals of a gunshot wound 
involving Muscle Group XI is dismissed.   




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


